DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 14, 2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on April 14, 2021.
Claim 2 is cancelled.
Claim 21 is added. 
Claims 1 and 3-21 are pending.
Claims 15-20 are withdrawn.
Claims 1, 3-14, and 21 are examined.
This Office Action is given Paper No. 20210723 for references purposes only.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “a predetermined threshold.” This phrase is vague and indefinite because it is unclear whether this refers to “the predetermined threshold” of claim 1, or to “another predetermined threshold.” For purposes of applying the prior art only, Examiner will interpret as “the predetermined threshold.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-13, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2018/0007845), in view of MacKugler (US 2017/0280633), and further in view of Basso (US 2019/0335674). 

Claim 1
Martin discloses:
a processor (computer, see [0231]); and
a non-transitory, processor-readable storage medium (see [0241]) comprising a computer readable and executable instruction set, which when executed, causes the processor to:
receive a modified recipe (recipe, see [0261, 0272]) from an assembly line grow pod (grow pod, see [0060, 0260]); 
compare output results (plant tracking, growth tracking, see [0233]) of the modified recipe from the assembly line grow pod with expected characteristics (parameters, see [0234, 0272]) for the modified recipe;
determine that the output results of the modified recipe are within the expected characteristics for the modified recipe (within parameters, particular stage completed, see [0234, 0261, 0272]).
Martin does not disclose:
In response… grow pod.
MacKugler teaches:
in response to determining that the output results of the modified recipe are within the expected characteristics for the modified recipe (specific recipe, see [0026]), store information associated with an incentive (incentivized, e.g. royalty amount, see [0026-0027]) to be provided to a user (user who generated that recipe, see [0026]) associated with the assembly line grow pod.
Martin discloses tracking the output of a grow pod recipe, but fails to disclose an incentive associated with the recipe. MacKugler teaches a royalty payment structure incentive associated with a user recipe for a grow pod. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system for aeroponic plant growth of Martin with the incentive of MacKugler because 1) a need exists for growing plants significantly more efficiently than with current agricultural techniques (see Martin [0005]); and 2) a need exists for simplifying the designing of a garden and the searching of recipes congruent with available harvested ingredients (see MacKugler [0004]). Incentivizing users to provide modified recipes will allow for more widespread use of those recipes (see MacKugler [0027]).
Martin in view of MacKugler does not teach:
wherein a value of the incentive to be provided to the user associated with the assembly line grow pod is based on at least one of the following: 
the output results exceeding a predetermined threshold; or 
the output results being within the expected characteristics.
Basso teaches:
wherein a value of the incentive (cost of crop insurance, see [0117]) to be provided to the user associated with the assembly line grow pod is based on at least one of the following: 
the output results (crop yield and crop net return, see [0096]) exceeding a predetermined threshold (exceeding a minimum threshold, see [0096]); or 
the output results being within the expected characteristics.
Martin in view of MacKugler teaches tracking the output of a grow pod recipe and incentivizing the recipe. Martin in view of MacKugler does not teach the value of the incentive is based on the output results exceeding a threshold, but Basso does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the aeroponic plant growth of Martin, in view of the incentive of MacKugler, with the value of the incentive based on the output results of Basso because a need exists for improving crop productivity and economic productivity (see Basso [0003]). Having the incentive tied to the output results will help improve crop and economic productivity. 

Claim 8
Martin discloses:
receiving a modified recipe (recipe, see [0261, 0272]) from a first assembly line grow pod (grow pod, see [0060, 0260]); 
receiving output results (plant tracking, growth tracking, see [0233]) associated with the modified recipe from the first assembly line grow pod;
determining that the output results of the modified recipe exceed a predetermined threshold (experiencing an off-nominal or atypical situation, see [0235]);
receiving a request from a second assembly line grow pod (grow pod, see [0060, 0260]) for the modified recipe (recipe, see [0261, 0272]); 
implementing the modified recipe at the second assembly line grow pod (grows plant at each stage, see [0270-0273]).
Martin does not disclose:
In response… grow pod.
MacKugler teaches:
in response to implementing the modified recipe (specific recipe, see [0026]) at the second assembly line grow pod, storing information associated with an incentive (incentivized, e.g. royalty amount, see [0026-0027]) to be provided to a user (user who generated that recipe, see [0026]) associated with the first assembly line grow pod.
Martin discloses tracking the output of a grow pod recipe, but fails to disclose an incentive associated with the recipe. MacKugler teaches a royalty payment structure incentive associated with a user recipe for a grow pod. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system for aeroponic plant growth of Martin with the incentive of MacKugler because 1) a need exists for growing plants significantly more efficiently than with current agricultural techniques (see Martin [0005]); and 2) a need exists for simplifying the designing of a garden and the searching of recipes congruent with available harvested ingredients (see MacKugler [0004]). Incentivizing users to provide modified recipes will allow for more widespread use of those recipes (see MacKugler [0027]). 
Martin in view of MacKugler does not teach:
wherein a value of the incentive to be provided to the user associated with the assembly line grow pod is based on at least one of the following: 
the output results exceeding a predetermined threshold; or 
the output results being within the expected characteristics.
Basso teaches:
wherein a value of the incentive (cost of crop insurance, see [0117]) to be provided to the user associated with the assembly line grow pod is based on at least one of the following: 
the output results (crop yield and crop net return, see [0096]) exceeding a predetermined threshold (exceeding a minimum threshold, see [0096]); or 
the output results being within the expected characteristics.
Martin in view of MacKugler teaches tracking the output of a grow pod recipe and incentivizing the recipe. Martin in view of MacKugler does not teach the value of the incentive is based on the output results exceeding a threshold, but Basso does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the aeroponic plant growth of Martin, in view of the incentive of MacKugler, with the value of the incentive based on the output results of Basso because a need exists for improving crop productivity and economic productivity (see Basso [0003]). Having the incentive tied to the output results will help improve crop and economic productivity. 

Claims 3, 11
Furthermore, MacKugler teaches:
a value of the incentive to be provided to the user associated with the assembly line grow pod has a direct relationship with the output results of the modified recipe (another user chooses to purchase a seedsheet for a specific recipe, then the user who generated that recipe receives a royalty amount, see [0027]).


Furthermore, Martin discloses:
in response to determining that the received output results are not within the expected characteristics, request additional information (current condition of the plant, current levels of nutrients, plant growth efficiency, see [0151]) from the assembly line grow pod.

Claim 6
Furthermore, Martin discloses:
generate simulated expected output results based on the modified recipe to generate the expected characteristics (parameters, see [0234, 0272]).

Claim 7
Furthermore, Martin discloses:
the simulated expected output results comprise output results from a cart within a testing chamber (mobile grow pod, see [0063]).

Claim 9
Furthermore, Martin discloses:
the first assembly line grow pod comprises a physical feature (e.g. upper canopy zone or chamber, lower root zone or chamber, trellis, see [0060, 0068]), and the method further comprises determining that the second assembly line grow pod comprises the physical feature, and implementing the modified recipe at 

Claim 10
Furthermore, Martin discloses:
the output results of the modified recipe comprise at least one of root growth (root growth, see [0195]), stem growth, chlorophyll concentration, leaf growth (plant tracking, growth tracking, see [0233]), or fruit output.

Claim 12
Furthermore, Martin discloses:
comparing output results of the modified recipe from the first assembly line grow pod with the expected characteristics for the modified recipe (see claim 1);
determining that the output results of the modified recipe are within the expected characteristics for the modified recipe (see claim 1); and
in response to determining that the output results of the modified recipe are within the expected characteristics for the modified recipe, storing the information associated with the incentive to be provided to the user associated with the first assembly line grow pod (see claim 1).

Claim 21
Furthermore, Basso teaches: 
the value of the incentive to be provided to the user associated with the assembly line grow pod is based on the output results (crop yield and crop net return, see [0096]) exceeding a predetermined threshold (exceeding a minimum threshold, see [0096]).

Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2018/0007845), in view of MacKugler (US 2017/0280633) and Basso (US 2019/0335674), and further in view of Simpson (US 2019/0304000). 

Claims 5, 14
Martin, in view of MacKugler and Basso, discloses the limitations above. Martin, in view of MacKugler and Basso, does not disclose:
in response… pod.
Simpson teaches:
in response to receiving the additional information from the assembly line grow pod, determine that the output results from the assembly line grow pod are fraudulent, and in response to determining that the output results from the assembly line grow pod are fraudulent, store information associated with a penalty (penalty, see [0139]) to be enforced against the user associated with the assembly line grow pod.
Martin, in view of MacKugler and Basso, teaches tracking the output of a grow pod recipe and incentivizing a user for the modified recipe, but fails to disclose a penalty. Simpson teaches a penalty. It would have been obvious to one of ordinary skill in the art .

Response to Arguments 
Applicant argues that the prior art does not teach the amendments.
Please see new mapping above. 

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621